Title: To George Washington from Chevalier de Lavalette, 18 February 1783
From: Lavalette, Chevalier de
To: Washington, George


                        
                            
                                Monsieur
                                a baltimore ce 18 fevrier 1783.
                            
                            j’ai L’honneur d’adresser a votre excellence la copie de la Lettre que jai réçue du Gouverneur de la
                                Virginie au Sujet de huit caisses de vin appartenantes a M. Le Chr. de Chatelus lesquelles ont eté prises sur une
                                Goélétte americaine enlevée dans la riviere de james par des prisoniers anglois a bord d’un flag. Monsieur Harrison a
                                du vous rendre compte de cette affairre; Le gouverneur a oublié que je lui en ai adressé létat dans le mois de juillet
                                de L’année derniere; qu’aulieu de 4. caisses il y en avoir 8 et que chaque caisse contenoit 60 bouteilles, que tout le
                                vin etoit de premiere qualité dont partie devoit vous etre envoyé par M. Le Chevalier de Chatelus qui a approuvé
                                Levaluation que jen ai faite a 4£ de france la bouteille quoiqu’au dessous de Sa Valeur rendre en Amerique.
                            Jai Lhonneur de prie Votre excellence de Vouloir bien rendre le Service a M. le Chr. de Chatelus, de vous
                                interesse pour lui faire faire ce rembourcement; il me paroit que Mr Harrisson en a fait deja la demande, que tout est
                                convenu, ceque l’on n’attend pour payer que de Scavoir Le contenu des caisses, La qualité des Vins, et de Scavoir a
                                qui Lon fera compter La somme; a quoy je reponds d’apres M. de Chatelus que les vins contenus dans les 8 caisses sont
                                tous de premiere qualite; de champagne, bourgogne, grave et de Claret. quand a recevoir Le
                                rembourcement de ce vin; je vais en ecrire a M. Le Chr. de La Luzerne pour le prier de vouloir bien permettre quil Soit
                                remis entre Ses mains. je suis avec un tres profond Respect de Votre Excellence Le tres humble et tres Obeissant
                                Serviteur,
                            
                                Le Chr. de Lavalette brigar
                                general commdt les troupes francois
                                a baltimore
                            
                            
                                La totalité des huit caisses, contenant chaque caisse 60 blles a 4£  de france
                                    forment un total de 1920£ argt de france. 
                            
                        
                        Translation Sir,Baltimore 10 feby 1783
                            I have the honor to transmit your Excely copy of a Letter I have reced from Governor Harrison of Virginia
                                relative to Eight Cases of Wine belonging to the Chevalier Chattelleux which were taken in a flag Vessell carried off
                                by some English Prisoners from James River—the Governor has forgot that I sent him in July last an account of this
                                Wine—that there were Eight Cases each containing Sixty bottles—the whole of the very first quality—a part of which was
                                intended for your Excellency—The Chevalier Chattelleux approved the valuation I had made of it at four livres each
                                bottle—tho’ much under its real value deliverd in America.
                            I have the honor to request that your Excellency would oblige Mr de Chattelleux so much as to endeavour
                                to procure for him the Reimbursement of this expence—It seems that Mr Harrison has already made the demand—&
                                that nothing is wanting but to know the amount & to whom to pay it. the Amount I have
                                mentiond above—the Wines were Champaign, Burgundy, de Grave, & Claret—all of the first quality
                                . I have written the Chevalier de la luzerne to request that he will be so good as to receive the
                                Money.I am &c.
                            
                                signd Le Chev. de la Vallette brig. Genl comt des troupes francoises a baltimore 
                            
                        8 Cases of Wine each 60 bottles a 4£ ⅌bottle is 1920.£ of france
                    